              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)



             REMAND COMMENTS OF CONSOLIDATED PLAINTIFF
                        NEXTEEL CO., LTD.



ARNOLD & PORTER KAYE SCHOLER LLP           J. David Park
601 Massachusetts Avenue, N.W.             Henry D. Almond
Washington, D.C. 20001                     Daniel R. Wilson
Phone: (202) 942-5000                      Leslie C. Bailey
Fax: (202) 942-5999                        Kang Woo Lee

                                           Counsel to NEXTEEL Co., Ltd.
                                           Consolidated Plaintiff




Dated: August 13, 2021
                                                TABLE OF CONTENTS
TABLE OF AUTHORITIES ........................................................................................................ ii
I.       INTRODUCTION..............................................................................................................1
II.      ARGUMENT ......................................................................................................................3
         A.        The Remand Results Do Not Comply with the Court’s Order
                   Regarding the Reallocation of Suspension Loss Costs to NEXTEEL’s
                   G&A Expenses........................................................................................................3
III.     CONCLUSION ..................................................................................................................8




                                                                   i
                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Federal Cases

Dillinger France S.A. v. United States,
    981 F.3d 1318 (Fed. Cir. 2020)..............................................................................................2, 3

Federal Statutes

19 U.S.C. § 1677b(f)(1)(A)......................................................................................................4, 5, 7

Commerce Determinations

Certain Pasta from Italy: Final Results of Antidumping Duty Administrative
   Review; 2014-2015, 81 Fed. Reg. 91,120 (Dep’t Commerce Dec. 16, 2016) ...........................6

Certain Polyester Staple Fiber from Korea: Final Results of the 2005-2006
   Antidumping Duty Administrative Review, 72 Fed. Reg. 69,663 (Dep’t
   Commerce Dec. 10, 2007) .........................................................................................................6




                                                                  ii
I.     INTRODUCTION

       Consolidated Plaintiff NEXTEEL Co., Ltd. (“NEXTEEL”) respectfully submits these

comments on the Department of Commerce’s (“Commerce”) Final Results of Redetermination

Pursuant to Court Remand, July 16, 2021, ECF No. 118 (“Remand Results”).

       As relevant to NEXTEEL, the Court of International Trade (“CIT”) remanded three

issues to Commerce: (1) to further explain or reconsider Commerce’s particular market situation

(“PMS”) determination and adjustment; (2) to reallocate costs of NEXTEEL’s non-prime

products based on the actual costs of prime and non-prime products; and (3) to further explain or

reconsider Commerce’s treatment of NEXTEEL’s production line suspension costs. SeAH Steel

Corporation v. United States, 513 F. Supp. 3d 1367, Slip. Op. 21-43 at 76 (Ct. Int’l Trade 2021)

(“SeAH”).

       In the Remand Results, Commerce complied only in part with the Court’s remand order

in SeAH. In particular, Commerce complied with the Court’s instructions to reconsider or further

explain Commerce’s particular market situation (“PMS”) determination and adjustment, which

the Court found unsubstantiated and unreasonable. On remand, Commerce properly determined

that, “consistent with the Court’s opinion and under respectful protest, we find that the record

evidence is insufficient to sustain an affirmative PMS finding.” Remand Results at 44-45.1 As


1
 As Commerce elaborated, under protest:
      upon review of the evidence on the record of this proceeding, we find that the
      additional evidence on the record of this underlying proceeding, which the Court
      has not previously addressed and rejected, as identified in the remand comments
      by the interested parties, is insufficient, on its own, to sustain a finding of a PMS
      within the analytical framework that the Court articulated in its opinion in this
      case. As a result, under protest, we are reversing our finding of a PMS and have
      removed the PMS adjustment from our margin calculations for SeAH and
      NEXTEEL.
Remand Results at 12-13.



                                                 1
such, Commerce determined (under protest) that no PMS existed in Korea during the POR which

distorted the costs of producing subject OCTG, and accordingly recalculated the respondents’

weighted-average dumping margins without a PMS adjustment to the COP for the sales-below-

cost test. Id. at 13.

        NEXTEEL submits that this determination is the only possible outcome on this issue that

would be consistent with the Court’s order. As Commerce plainly admits, the record does not

support a PMS determination under the framework set forth in the Court’s remand order. Under

such circumstances, the only determination supported by the record evidence -- and therefore

sustainable by this Court -- is the determination that no PMS existed. Commerce has now

properly reached that determination in the Remand Results, and NEXTEEL respectfully requests

that the Court sustain the Remand Results on this issue.

        On remand, Commerce also reconsidered its treatment of NEXTEEL’s costs of

production of non-prime pipe, consistent with the Court’s order and with the Court of Appeals

for the Federal Circuit (“CAFC”)’s holding in Dillinger France S.A. v. United States, 981 F.3d

1318 (Fed. Cir. 2020). Specifically, the Court remanded Commerce’s adjustment of non-prime

product costs, based on recorded projected sales prices, for Commerce to determine the actual

costs of non-prime products, consistent with Dillinger. SeAH, Slip. Op. 21-43 at 60-61.

Accordingly, Commerce reversed the adjustment to costs of production reported for

NEXTEEL’s non-prime pipe, which it made in the Final Results, and relied on the actual costs of

prime and non-prime products as reported by NEXTEEL. Remand Results at 14. This treatment

of the non-prime costs is consistent with NEXTEEL’s reporting in its normal books and records,

the statute, the Court’s order, and the CAFC’s holding in Dillinger, in which the CAFC stated

that Commerce is required to determine the actual costs of prime and non-prime products. As




                                                2
Commerce’s determination with respect to the non-prime costs in the Remand Results is

consistent with the Court’s order and prior case law, NEXTEEL respectfully submits that the

Court should sustain Commerce’s remand determination on this issue.

       While Commerce complied with the Court’s order on these two points, NEXTEEL

submits that Commerce’s determination in the Remand Results with respect to the

reclassification of NEXTEEL’s costs for losses associated with suspended production continues

to be inconsistent with the Court’s order and therefore warrants further remand. For the reasons

detailed below, on this issue Commerce’s Remand Results are unsupported by substantial

evidence, fail to comply with the Court’s remand order, and must be remanded again to

Commerce for reconsideration.

II.    ARGUMENT

A.     The Remand Results Do Not Comply with the Court’s Order Regarding the
       Reallocation of Suspension Loss Costs to NEXTEEL’s G&A Expenses

       In its Remand Order, the Court determined that Commerce did not “explain the

deficiency in NEXTEEL’s records that warrants Commerce’s departure from the statutory

preference for determining costs according to an exporter’s or producer’s records,” and

remanded the issue for Commerce to further explain or reconsider. SeAH, Slip. Op. 21-43 at 63.

       In the Remand Results, Commerce has again failed to identify any deficiency in

NEXTEEL’s records justifying a departure from the reporting of these costs as COGS in

NEXTEEL’s normal books in records. Commerce’s lack of any reasonable explanation for

continuing to reclassify NEXTEEL’s suspension loss costs thus remains unsustainable as

Commerce has not pointed to a sufficient basis or “deficiency” in NEXTEEL’s records that

warrant the reallocation of NEXTEEL’s costs. As one shortcoming of note, Commerce

inconsistently refers to the suspensions as “for limited periods during the POR” (Remand Results



                                                3
at 15) and “for an extended period of time” (Remand Results at 54) further confounding the

issue.

         Simply put, Commerce has failed to explain how its reallocation of the costs as G&A is

consistent with the statute when NEXTEEL did not treat these costs as G&A expenses in its

normal books and records and NEXTEEL’s records are consistent with Korean GAAP.

Commerce stated on remand that:

         Consistent with section 773(f)(1)(A) of the Act, Commerce normally relies on
         data from a respondent’s normal books and records where those records are
         prepared in accordance with the generally accepted accounting principles (GAAP)
         of the exporting country and reasonably reflect the costs associated with the
         production and sales of merchandise. However, in those instances where it is
         determined that a company’s normal books and records do not reasonably reflect
         the production costs of the merchandise under consideration, Commerce’s
         practice has been to adjust these costs as necessary. In its normal books and
         records, NEXTEEL did not allocate the labor and overhead costs related to the
         suspended lines to its pipe products but recorded the suspension loss directly to
         COGS, skipping the assignment of the costs to products and inflating the COGS
         figure used in the allocation of G&A expenses.

Remand Results at 17 (emphasis added). While the Remand Results reference the statute and the

agency’s practice, Commerce’s explanation falls short of showing how NEXTEEL’s recorded

costs related to its suspension of production lines were in any way deficient or inconsistent with

the generally accepted accounting principles, such that NEXTEEL’s actual costs as reported

cannot be used. See 19 U.S.C. § 1677b(f)(1)(A) (“Costs shall normally be calcualted based on

the records of the exporter or producer of the merchadnise, if such records are kept in accordance

with the generally accepted accounting princples of the exporting country . . . and reasonably

reflect the costs associated with the production and sale of the merchandise.”).

         In its normal books and records, NEXTEEL does not allocate the labor and overhead

costs resulting from suspension of production to OCTG production (because they are unrelated

to the production of OCTG) or as a General and Administrative (”G&A”) expense. Indeed, as



                                                 4
NEXTEEL explained in the underlying proceeding, NEXTEEL did not account for production

costs such as the labor and overhead costs in the reported costs of producing OCTG precisely

because “these costs are unrelated to” the production of OCTG. NEXTEEL’s Supp Sections A-D

Questionnaire Response, C.R. 337, P.R. 192 (June 7, 2018) at SD-8. Again, the statute directs

that Commerce calculate costs based on a respondent’s records if the records are complaint with

GAPP and reasonably reflect production and selling costs of the subject merchandise. As

NEXTEEL explained to Commerce, the costs of suspended lines “were transferred directly to

COGS in accordance with NEXTEEL’s normal accounting treatment.” NEXTEEL’s Sections C

and D Response, C.R. 126, P.R. 96 (Feb. 27, 2018) at D-11. That NEXTEEL reported

suspension related costs in accordance with its normal accounting treatment is simply not a

sufficient basis to warrant a “departure from the statutory preference for determining costs

according to an exporter’s or producer’s records,” as required pursuant to the Court’s remand

order. SeAH, Slip. Op. 21-44 at 63.

       Parties do not dispute the fact that NEXTEEL’s costs are kept in accordance with Korean

GAAP. Then the relevant question is whether NEXTEEL’s costs “reasonably reflect the costs

associated with the production and sale of the merchandise.” 19 U.S.C. § 1677b(f)(1)(A). As

NEXTEEL has reiterated throughout this proceeding, reallocating NEXTEEL’s production line

suspension costs is unreasonable because doing so reattributes costs that are not associated with

any production to the production of subject merchandise through G&A. Suspended losses are

not related to the company’s overall management of its operations, but rather consist of expenses

NEXTEEL incurred unrelated to actual production on specific production lines that were

temporarily suspended.




                                                 5
       Commerce appears to rely on a conclusion that the suspensions in question in this review

are “extended period shutdowns,” which in Commerce’s view appears to justify the treatment of

these costs as G&A expenses rather than production costs. See Remand Results at 17-18. In

particular, Commerce has branded the suspended lines “idled assets,” with no elaboration or

explanation of the underlying facts that support its characterization of the suspended lines as

“idled assets.” In characterizing the production lines as “idled assets,” Commerce invokes prior

agency practice to assert that “idled assets…represent excess capacity held by the company” and

that its “practice has been to include depreciation on idle assets as part of the calculation of the

G&A expense ratio.” Remand Results at 15. However, the prior agency practice cited by

Commerce is inapposite to the issue.

       In particular, Commerce’s reliance on Certain Pasta from Italy: Final Results of

Antidumping Duty Administrative Review; 2014-2015, 81 Fed. Reg. 91,120 (Dep’t Commerce

Dec. 16, 2016) and Certain Polyester Staple Fiber from Korea: Final Results of the 2005-2006

Antidumping Duty Administrative Review, 72 Fed. Reg. 69,663 (Dep’t Commerce Dec. 10, 2007)

is not dispositive. Specifically, in those cases, Commerce addressed the question as to whether

depreciation associated with “idled assets” should be included in G&A expenses or excluded

altogether from respondents’ costs, and pointed to whether the asset or facility had been

permanently shutdown (in which situation Commerce indicates the costs would be appropriately

excluded). See Certain Polyester Staple Fiber from Korea: Final Results of the 2005-2006

Antidumping Duty Administrative Review, 72 Fed. Reg. 69,663 (Dep’t Commerce Dec. 10, 2007)

and accompanying Issues and Decision Memorandum at Cmt. 8. Although the accounting

treatment employed by the respondents in those cases is not entirely clear, in neither case did

Commerce appear to address the question of whether costs recorded directly as COGS,




                                                  6
consistent with GAAP, were appropriately reclassified as general and administrative expenses.

Here, NEXTEEL reported the costs as COGS in its normal books and records in accordance with

generally accepted accounting principles. Neither case addresses this situation.

       Finally, while NEXTEEL does not disagree that “Commerce may assess the length of a

shutdown on a case-by-case basis,” id. at 54, Commerce has not provided any analysis here that

indicates what specific facts were relevant to its determination, or how such a determination

would be indicative of whether the costs “reasonably reflect the costs associated with the

production and sale of the merchandise,” as the statute requires. 19 U.S.C. § 1677b(f)(1)(A). As

noted, Commerce in fact variously refers to the suspension as having been “for limited periods

during the POR” as well as having been “for an extended period of time,” within the same

paragraph. Remand Results at 15-16. These inconsistent references are indicative of a

determination that is not well reasoned or explained, and which does not demonstrate reasoned

agency practice. Indeed, Commerce states at one point in its determination that “the shutdown

started before the POR and continued after the POR,” but Commerce has not articulated a

standard for differentiating between routine shutdowns (which, in Commerce’s view, do not

warrant cost reclassification) and more prolonged shutdowns (a situation which Commerce

views as appropriate to reclassify costs), and has not done so with reference to the relevant

statutory provision. Remand Results at 54.

       Commerce still has not pointed to anything with specificity to provide clarity as to which

production suspensions may be reasonably considered to be “temporary” and which might be

considered to go on for an “extended period.” Commerce must explain that determination, with

reference to the statute and the Court’s order, and support it with facts on the record, for its

determination to be in accordance with the Court’s remand order in SeAH. As Commerce did not




                                                  7
do so on remand, NEXTEEL respectfully submits that its remand determination on this issue

therefore cannot be sustained.

III.   CONCLUSION

       For the foregoing reasons, NEXTEEL respectfully requests that this Court affirm the

Remand Results with respect to the particular market situation determination and treatment of

NEXTEEL’s non-prime production costs, as the Remand Results comply with the Court’s order

on these issues. At the same time, NEXTEEL respectfully requests that the Court hold

Commerce’s Remand Results to be unsupported by substantial evidence and otherwise not in

accordance with law with respect to the allocation of NEXTEEL’s costs related to suspension

losses. NEXTEEL further requests that this Court again remand the agency’s remand

determination with instructions to Commerce to correct this error and to provide such other relief

as this Court deems just and appropriate.

                                             Respectfully submitted,

                                             /s/ J. David Park
                                             J. David Park
                                             Henry D. Almond
                                             Daniel R. Wilson
                                             Leslie C. Bailey
                                             Kang Woo Lee

                                             Counsel to NEXTEEL Co., Ltd.

                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Avenue, N.W.
                                             Washington, D.C. 20001
                                             Phone: (202) 942-5000
                                             Fax: (202) 942-5999
Date: August 13, 2021




                                                8
              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)

      CERTIFICATE OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned hereby certifies that the attached Remand Comments of Consolidated

Plaintiff NEXTEEL Co., Ltd. filed on August 13, 2021, contains 2,285 words, exclusive of

counsel’s signature block, according to the word count function of the word-processing system

used to prepare this memorandum, and therefore complies with the word count limitation set

forth in the Court’s Chambers Procedures.



By:                                                /s/ J. David Park
                                                   J. David Park

Date: August 13, 2021
